SILBERMAN, Judge. We affirm the final order summarily denying Javoney D. Roberts’ petition for writ of mandamus without prejudice to allow him to file a facially sufficient petition that attaches a copy of his public records request that he made to the State Attorney’s Office. See Fla. R. Civ. P. 1.630(b); Gilliam v. State, 996 So.2d 966, 958 (Fla. 2d DCA 2008); Major v. Hallandale Beach Police Dep’t, 219 So.3d 856, 858 (Fla. 4th DCA 2017); Woodard v. State, 885 So.2d 444, 445 (Fla. 4th DCA 2004). If Roberts states a facially sufficient claim, then the circuit court must issue an alternative writ of mandamus requiring the State Attorney’s Office to show cause why Roberts is not entitled to the requested relief. See Fla. R. Civ. P. 1.630(d)(2); Gilliam, 996 So.2d at 968; Farmer v. State, 927 So.2d 1076, 1076 (Fla. 2d DCA 2006). Affirmed without prejudice. SLEET and BADALAMENTI, JJ., Concur. .